HILLBLOM, Special Judge,
Concurring:
I concur in the decision and reasoning of the majority. However, I believe that the writ of prohibition should issue for an additional reason: the reservation of "self-government" to the people of the Northern Mariana Islands (NMI) provided in Covenant1 Section 1032 is at stake.3
The NMI legislature passed the Commonwealth Judicial Reorganization Act of 1989, P. L. 6-25, which, among other things; provided for a Commonwealth Supreme Court to hear all appeals from the Commonwealth Trial Court (renamed the Superior Court in the Act) and specifically and clearly mandated that all "pending appeals" as defined be decided by this Court. If we fail to issue a writ and fail to hear this appeal, we would clearly be defying the wish of the people as expressed by the legislature. We would, in effect, deny the mandate of the ballot.4
*299What would be our- reason for ignoring P. L. 6-25? Has the legislature exceeded its authority under the NMI Constitution? Did P. L. 6-25 infringe upon a substantial federal interest?5 There is no ground for either of these concerns, and they were not addressed in the parties' briefs or in oral argument.
Why, without any compelling federal interest, did the Appellate Division of the District Court strike at the heart of the Covenant's reservation of "self-government", to the people of the NMI? We simply do not know.
I believe that where, as in this case, the issue reduces itself to the naked exercise of authority6 versus violation of the *300fundamental right of self-government and the right to vote,7 res judicata should not protect the exercise of such authority.
I therefore agree that the. writ shguld issue
// M, 1^†£ L i/HILLBLOiff, Special .Judge

Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, reprinted in Pub. L. No. 94-241, 90 Stat. 263 (1976).


"The people of the Northern Mariana Islands will have the right of local self-government and will govern themselves with respect to internal affairs in accordance with a Constitution of their own adoption."


The basis of this right and its definition are extensively examined in my concurring opinion in Boria v. Goodman. Appeal No. 89-010 (NMI June 26, 1990).


The people of the NMI, through their elected legislators, clearly wanted a local appellate court chosen and confirmed by their representatives. Rightly or wrongly, they believed that the members of the judicial branch must directly experience the effects of their decisions. Living in the NMI and seeing the impact of their decisions is important. Congress placed similar importance in such concerns when it created a special court authorized to collaterally invalidate the judgments of other courts because of their lack of jurisdiction. See Consolidated Rail Corp. v. Illinois, Sp.Ct.R.R.R.A. 1977, 423 F.Supp. 941, 948, cert. denied. *299429 U.S. 1095, 97 S.Ct. 1111, 51 L.Ed.2d 542 (1977). Where the authorized legislature (in that case, Congress, and in this case, the NMI legislature) decides that a court it creates should have exclusive jurisdiction over a matter within its legislative authority, the judgments of other courts should not be enforced under res judicata principles.


See my concurring opinion in Boria v. Goodman, slip op. at 32.


For the reasons stated in greater detail in my concurring opinion in Borja v. Goodman, slip op. at 25, I believe that in matters involving the interpretation of the Covenant, this Court is the final authority in all cases arising in the NMI courts. Congress cannot'change or modify the authority of the Commowealth Supreme Court in any way that infinges on the right of self-government under Covenant Section 103 as defined in my concurring opinión in Boria. slip Op. at 36. I also believe that the Appellate Division's decision was void because no judge from an NMI court participated in the panel, as required by Covenant Section 402. Assuming that it had jurisdiction, any mandate from the Appellate Division would have to issue to this Court, not the Superior Court. The Superior Court cannot be supervised or answerable to two courts.


As noted in my concurring opinion in Boria v. Goodman, supra, slip op. at 26, unlike citizeps of the several states, the people of the NMI do not vote for the officials who enact federal laws and appoint and confirm federal judges. The issue of lack of the right to vote never arises in the division of jurisdiction between the federal arid state courts because both the national and state legislatures are elected by the people they govern.